Hall, J.
Where suit was brought on an instrument under seal which bound the defendant in a certain manner and a certain time to pay the plaintiff for certain timber, and pending the cause the plaintiff died and his executor was made a party; and where, on the trial the instrument sued on was tendered in evidence, together with an account of the timber cut and the amount due therefor and a receipt written thereon for “payment in full up to date, including a note given on twenty days’ time” and signed by the decedent, and also a note for the amount shown to be due by the account;'and where it was shown that the account and receipt except the signature was in the handwriting of the defendant, and that the note bore his signature:
Held that the note was admissible in evidence to show that the amount for which it was given had not been paid-
Judgment reversed.